Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2019

                                    No. 04-18-00426-CR

                                   Richard Able TELLEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR3176
                     The Honorable Laura Lee Parker, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on January 3, 2019. See TEX. R. APP. P. 38.6(a). On the extended due
date, Appellant filed a motion for a sixty-day extension of time to file the brief.
       Appellant’s motion is GRANTED IN PART; the brief is due on February 4, 2019. Any
further motion for extension of time to file Appellant’s brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court